Motion Granted; Order filed March 17, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00604-CV
                                  ____________
BRIDGESTONE LAKES COMMUNITY IMPROVEMENT ASSOCIATION,
                      INC., Appellant
                                        V.
    BRIDGESTONE LAKES DEVELOPMENT COMPANY, INC. AND
      ROBERT A. HUDSON, CLAUDIA J. HUDSON AND TIFFANY A.
                 ROATH, INDIVIDUALLY, Appellees

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-53723

                                   ORDER

      The clerk’s record was filed November 6, 2014. A supplemental record was
filed February 2, 2015. This court ordered a second supplemental record containing
nine itemized documents, including plaintiffs’ third amended petition. The second
supplemental record was filed February 19, 2015. Appellant has now requested
further supplementation of the record. See Tex. R. App. P. 34.5(c). Accordingly,
we grant the motion and issue the following order:
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 31, 2015, containing the order granting defendants’
motion for summary judgment signed on or about December 21, 2012.

       If this omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM